Citation Nr: 1719039	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.S. § 1151 for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The competent evidence of record fails to show that the Veteran's Hepatitis C was caused by VA medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.S. § 1151 for Hepatitis C are not met.  38 U.S.C.S. §§ 1151, 5107 (LexisNexis 2017); 38 C.F.R. §3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a May 2009 letter.  The case was last readjudicated in April 2013.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records and lay statements.

The Board notes that the Veteran was not afforded a VA examination concerning his claim.  However, there is no competent evidence even suggesting that the Veteran's hepatitis C was contracted during or as a result of VA treatment.  Accordingly, a VA examination is not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  Therefore, the duty to assist has been met.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Compensation under 38 U.S.C.S. § 1151 for Hepatitis C

In this case, the Veteran contends that he contracted Hepatitis C during a biopsy with blood draw by nurse practitioner M. W., at the Seattle VA Hospital in September 2004.  He reports that the lab where he underwent the procedure was in an unclean state, with blood splatters on the examination table and floor.  Therefore, he maintains that due to the unclean conditions, and because he had never been previously diagnosed with Hepatitis C, that his disease was incurred during or as a result of the procedure.

38 U.S.C.S. § 1151 is VA's medical malpractice statute, which compensates claimants who suffer "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  Such benefits are to be awarded in the same manner as if the "additional disability . . . were service-connected."  See 38 U.S.C.S. § 1151(a); see also Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010). 

The current provisions of 38 U.S.C.S. § 1151 make clear that compensation may only be awarded for a "qualifying additional disability" that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable. 

The specific requirements of 38 U.S.C.S. § 1151 and its implementing regulations were addressed in a precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Id. at 1377.

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior to undergoing medical or surgical treatment to his condition after such care has ceased.  38 C.F.R. § 3.361(b).  The claimant then bears the burden of meeting the remaining parts of the test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection' between his qualifying additional disability and the medical care that he received through VA.  Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection. 38 C.F.R. § 3.361(c).  Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision" of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence.  See Viegas, 705 F.3d at 1378. 

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

The first record of Hepatitis C in the Veteran's treatment records is dated in May 2003.  At that time, a VA Hepatitis C risk assessment noted that the Veteran indicated risk factors for Hepatitis C, and a laboratory test for Hepatitis C was ordered.  The results of that test are not of record.

In September 2004, the Veteran presented for a VA dermatology consult with nurse practitioner M. W. due to a left neck lesion suspicious for basal cell carcinoma.  After examining the Veteran, the nurse practitioner biopsied the lesion.  The procedure note does not contain any notations of irregularities concerning the procedure or any related blood draws.  Rather, it states that the wound was closed with two sutures and a sterile dressing, and removal was scheduled for one week later.  Following the biopsy, the lesion was confirmed to contain basal cell carcinoma, and it was excised in early 2005.  

Hepatitis C was first diagnosed in September 2006, when an abnormal liver function study prompted the Veteran's private provider, Dr. J. to order hepatic testing.  The testing was found to be positive with a viral load of 13 million, and Dr. J. diagnosed hepatitis C in November 2006.  The Veteran was referred to a private hepatologist in February 2007, but the Veteran left the consultation after the hepatologist explained the diagnosis.  The Veteran subsequently was seen by a different private hepatologist, but he continued to deny a history of hepatitis C.  The private medical records do not contain competent evidence suggesting a relationship between the Veteran's hepatitis C and the September 2004 VA biopsy.

Although the Veteran received subsequent hepatitis treatment through VA, the VA treatment records likewise do not provide competent evidence of a relationship between the hepatitis C and the biopsy.  In January 2008, the Veteran reported that he saw an outside provider approximately one year ago who told him that he had hepatitis, but the Veteran stated that he did not believe it to be true.  VA laboratory testing was reported as positive for hepatitis C in February 2008.  In December 2008, the Veteran reported that his hepatitis C was diagnosed "in the community" in 2004 or 2005, and he asserted at that time that he contracted hepatitis C at the VA hospital during the biopsy.  The Veteran continued to receive VA treatment for hepatitis C after that time.  

After review of the record, the Board finds that compensation under 38 U.S.C.S.      § 1151 for hepatitis C is not warranted.  

The competent evidence of record does not show that the Veteran contracted hepatitis C during or as the result of VA skin treatment rendered in September 2004.  The Board has considered the private and VA medical evidence from and following the September 2004 biopsy, but the competent evidence does not indicate a link between the hepatitis C and treatment rendered during that time.  

The Board acknowledges the Veteran's assertion that his hepatitis C resulted from the procedure, to include exposure to the virus in the uncleanly laboratory environment.  However, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hepatitis C, including the connection between any examination room contaminants and Hepatitis C, require medical testing and expertise to determine.  
Accordingly, his opinion as to the diagnosis and etiology of his hepatitis C is not competent medical evidence, and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.

In summary, the competent evidence fails to show that the Veteran's hepatitis C was caused by VA medical treatment.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to compensation under 38 U.S.C.S. § 1151 is denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Compensation under 38 U.S.C.S. § 1151 for hepatitis C is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


